533 A.2d 1194 (1987)
In re Judge Jane L. WHEEL.
No. 86-395.
Supreme Court of Vermont.
September 4, 1987.
Before BARNEY and SHANGRAW, C.JJ. (Ret.), KEYSER, J. (Ret.), and *1195 ELLISON and GRUSSING, District Judges, Specially Assigned.

ENTRY ORDER
The defendant moved to dismiss the proceedings before the Judicial Conduct Board and the matter came to this Court for disposition. The defendant claimed that when her term of office terminated and she was not reelected, all jurisdiction over her with respect to judicial discipline terminated. It is the view of this Court that jurisdiction for purposes of judicial discipline attaches when a complaint is filed during judicial tenure relating to acts done as a judicial officer, and persists until ousted by some affirmative legal requirement. No such ousting of jurisdiction has been demonstrated here, and nothing in the rules, statute or constitution compelling such a result has been shown in this case. Even though the circumstance that judicial office is no longer occupied may make certain dispositions inappropriate, this does not impair jurisdiction, and In re Fienberg, 139 Vt. 511, 430 A.2d 1282 (1981), does not stand for a contrary proposition. The constitutional provisions as to impeachment are unrelated to the question before us. The motion to dismiss is denied.